Citation Nr: 1038062	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for left thigh disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to February 
1986 and from October 2001 to May 2002.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran's low back disability claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a currently diagnosed left thigh 
disability.


CONCLUSION OF LAW

The Veteran's left thigh disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2002 and June 2005, the Veteran received notice 
letters, which notified him of what information and evidence was 
needed to substantiate his claim, what information and evidence 
must be submitted by the claimant, and what information and 
evidence would be obtained by VA.  The Veteran also received an 
August 2007 letter that informed the Veteran how the disability 
ratings and effective dates are assigned, as required by Dingess.  
Although the claim has not been readjudicated since that notice 
was issued, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, as the Board 
concludes below that the preponderance of the evidence is against 
the Veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service, VA, and private 
treatment records, VA medical examination results, the Veteran's 
lay statements, and statements of his representative have been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.



Service Connection - Left Thigh Disability

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for a left thigh disability.  The reasons 
follow.

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of the claim).  

While the Veteran's service treatment records show a left leg 
injury in June 1982 and noted the Veteran's complaints of pain in 
the left thigh, there is no evidence that this injury led to a 
chronic disability.  For example, the Veteran's March 1983 
examination and February 1986 separation examination noted no 
musculoskeletal abnormality involving the left thigh.  An August 
1992 report of medical examination shows that clinical evaluation 
of the lower extremities was normal.  North Carolina Highway 
Patrol records from November 1999 show a complaint of thigh pain.  
Private treatment records note left ankle and knee conditions, 
for which the Veteran is separately service connected, but do not 
indicate a current left thigh disability.  More importantly, in 
the April 2003 VA examination report, the examiner found that 
left thigh muscle separation was not found at the time of that 
examination (the examiner found disabilities involving the 
Veteran's left ankle and left knee).  Thus, the record does not 
contain competent evidence of a left thigh disability during the 
appeal period.  Therefore service connection for left thigh 
disability is not warranted because of a finding of no current 
disability.




ORDER

Entitlement to service connection for left thigh disability is 
denied.


REMAND

Service Connection - Low Back Disability

The April 2003 VA medical examination diagnosed the Veteran with 
lumbosacral strain.

Service treatment records from the Veteran's first period of 
service do not show complaints of, treatment for, or a diagnosis 
of a low back disability.  Private treatment records from March 
1996 show complaints of bilateral flank pain.  The November 1997 
report to the North Carolina Industrial Commission describes an 
injury in October 1997 whereby the Veteran felt a sharp pain in 
his right lower back during physical training for the State 
Highway Patrol at the North Carolina Highway Patrol Training 
Center.  Later records from January 1998 and November 1999 show 
complaints of chronic low back pain, and a diagnosis of lumbar 
disk disease in the November 1999 record.  Thus, prior to the 
Veteran's entrance into his second period of service, he 
had been diagnosed with lumbar disk disease.

In November 2001, at the beginning of the Veteran's second period 
of active duty, his service treatment records show complaints of 
lower back pain, which he states began in 1998.  An x-ray taken 
of his lumbosacral spine was normal.  In May 2002, before his 
discharge from service, the Veteran was seen with complaints of 
back pain, which pain was described as chronic.

The question then becomes whether the Veteran's pre-existing low 
back disability was aggravated beyond the natural progression of 
the disability during his second period of military service.  As 
that question is essentially medical in nature, a medical opinion 
is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding records 
with the claims folder, the AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and etiology of any low back 
disability found to be present.  The claims 
folder and a copy of the remand should 
be made available to and reviewed by the 
examiner.  Specifically, the VA examiner is 
informed of the following facts:

*	The relevant period of service was from 
October 2001 to May 2002.

*	The Veteran sustained an injury to his 
back in 1997, which is prior to his 
service that began in October 2001.

*	In a November 1999 medical record, the 
Veteran was diagnosed with lumbosacral 
disk disease with sciatica.

*	In November 2001 (during the relevant 
period of service), he complained of low 
back pain.  A lumbosacral spine x-ray 
was negative.

*	In May 2002 (during the relevant period 
of service), he complained of low back 
pain, which was described as constant.  

The examiner is asked to answer the following 
questions:

a.  Is it at least as likely as not that 
the Veteran's pre-existing low back 
disability was permanently aggravated 
beyond the natural progress of the disease 
process (from October 2001 to May 2002) or 
were the symptoms demonstrated during 
service manifestations (versus a permanent 
aggravation) of the disease process?  
   
b.  Upon what facts and medical principles 
do you base your opinion?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the weight 
of the medical evidence both for and against 
a conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the questions posed with use of "as 
likely," "more likely," or "less likely" 
language.

2.   After completing the above requested 
actions, and any additional notification and 
development deemed warranted, readjudicate 
the claim of entitlement to service 
connection for low back disability, in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


